 


109 HR 4215 IH: Wayne ‘Cotton’ Morgan Bulletproof Vest Act
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4215 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Strickland (for himself, Mr. Stupak, Mr. Ford, and Mr. Davis of Tennessee) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the matching grant program for bulletproof armor vests to eliminate the matching requirement for certain officers. 
 
 
1.Short titleThis Act may be cited as the Wayne ‘Cotton’ Morgan Bulletproof Vest Act.  
2.Amendment to matching grant program for bulletproof armor vests to eliminate matching requirement for certain officersSection 2501 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended in subsection (f) by adding at the end the following new paragraph: 
 
(3)No matching requirement for certain officersParagraph (1) does not apply to the extent the grant is for the purchase of an armor vest for any officer who works in a high security risk area or for a correctional officer who transports prisoners.. 
 
